J-S29008-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KHALIL WALKER SHABAZZ                      :
                                               :
                       Appellant               :   No. 2236 EDA 2020

             Appeal from the PCRA Order Entered November 5, 2020
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0008582-2013


BEFORE:      PANELLA, P.J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, P.J.:                        FILED FEBRUARY 11, 2022

        Khalil Walker Shabazz appeals from the order dismissing his first petition

filed pursuant to the Post Conviction Relief Act (“PCRA”). He contends the

PCRA court erred in finding that evidence of Philadelphia Police Detective

Ronald Dove’s corruption did not call the validity of Shabazz’s conviction for

third-degree murder into question. We affirm.

        After an investigation, Philadelphia police arrested Shabazz and charged

him with the third-degree murder of Jerry Edwards. Prior to trial, Shabazz filed

a motion for discovery of the personnel and disciplinary files of Detective

Dove. Dove had recently made news after being arrested for helping his

girlfriend flee the city and attempting to influence the investigation of the


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S29008-21


murder of Cesar Vera, where Dove’s girlfriend was the primary suspect.

Shabazz asserted these files were relevant because Detective Dove had been

involved at several points in the investigation of Jerry Edwards’s death.

       The trial court held a hearing and subsequently denied the motion.

Shabazz proceeded to a bench trial, where the trial court found Shabazz guilty

of third-degree murder, possessing an instrument of crime, carrying a firearm

without a license, and carrying a firearm on public streets or property in

Philadelphia. Shabazz filed a timely direct appeal to this Court challenging,

among other things, the trial court’s denial of his request for Detective Dove’s

personnel and disciplinary files.

       A panel of this Court affirmed Shabazz’s judgment of sentence. On April

24, 2018, the Supreme Court of Pennsylvania denied Shabazz’s petition for

allowance of appeal.

       On July 22, 2019, Shabazz filed the instant, timely, first PCRA petition.1

In his petition, Shabazz claimed that he had discovered more evidence of

misconduct by Detective Dove:

              a. Committed misconduct while investigating the July 2010
                 shoot[ing] death of Leslie Delzingaro;
____________________________________________


1 Shabazz’s judgment of sentence became final on July 23, 2018, 90 days
after April 24, 2018, when his right to seek review in the Supreme Court of
the United States expired. See 42 Pa.C.S.A. § 9545(b)(3) (stating a judgment
becomes final at the expiration of time for seeking review in the Supreme
Court of the United States); U.S.Sup.Ct.R. 13(1) (stating that a petition for
writ of certiorari must be filed within 90 days of the date of the judgment). To
be timely, he had to file his PCRA petition before July 23, 2019. See 42
Pa.C.S.A. § 9545(b)(1).

                                           -2-
J-S29008-21


            b. Withheld additional suspects in the May 2012 murder of
               Melanie Colon; and
            c. [W]as fired for, and convicted of his misconduct in the
               September 2013 murder of Cesar Vera.

PCRA Petition, 7/22/19, at 5. It was Shabazz’s position that he was

entitled to relief on the basis of this “after-discovered evidence.” The

Commonwealth filed a motion to dismiss the PCRA petition, and Shabazz

filed a response to the Commonwealth’s motion. After reviewing these

documents, the PCRA court dismissed Shabazz’s PCRA petition without

a hearing, noting that the issues raised in the petition were without

merit and had been previously litigated. Shabazz then filed this timely

appeal.

      On appeal, Shabazz argues that his petition raised sufficient allegations

to require a hearing before the petition could be dismissed on the merits.

Specifically, he contends that evidence of Detective Dove’s “habit, pattern,

and practice of manipulating and withholding evidence” is sufficient to

establish his right to a new trial. Appellant’s Brief, at 10.

      We review the order dismissing Shabazz’s PCRA petition to examine

whether the PCRA court’s determinations are supported by the record and the

court’s decision is free of legal error. See Commonwealth v. Shaw, 217

A.3d 265, 269 (Pa. Super. 2019). Although we give great deference to the

factual findings of the PCRA court and will not disturb those findings unless

they have no support in the record, we apply a de novo standard of review to




                                       -3-
J-S29008-21


the PCRA court’s legal conclusions. See Commonwealth v. Benner, 147

A.3d 915, 919 (Pa. Super. 2016).

      Further, the PCRA court was not required to hold an evidentiary hearing

prior to dismissing Shabazz’s petition. See Shaw, 217 A.3d at 269. A PCRA

court can decline to hold a hearing if there is “no genuine issue concerning

any material fact, the petitioner is not entitled to PCRA relief, and no purpose

would be served by any further proceedings.” Id. When faced with a claim

that a PCRA court erred in failing to hold a hearing, we examine each

challenged issue to determine whether the PCRA court erred in its conclusion

that there were no genuine issues of material fact in controversy. See

Commonwealth v. Miller, 102 A.3d 988, 992 (Pa. Super. 2014).

      To establish a right to relief on his theory of “after-discovered evidence,”

Shabazz was required to demonstrate the evidence at issue:

      (1) could not have been obtained prior to the conclusion of the
      trial by the exercise of reasonable diligence; (2) is not merely
      corroborative or cumulative; (3) will not be used solely to impeach
      the credibility of a witness; and (4) would likely result in a different
      verdict if a new trial were granted.

Commonwealth v. Pagan, 950 A.2d 270, 292 (Pa. 2008) (citation omitted).

The “after-discovered” evidence test is conjunctive, meaning that a failure to

establish one prong is a failure of the entire test. See id. Moreover, “after-

discovered evidence” requires the petitioner to prove all four prongs by a

preponderance of the evidence. Commonwealth v. Foreman, 55 A.3d 532,

537 (Pa. Super. 2012).


                                       -4-
J-S29008-21


      Here, the PCRA court focused on the third and fourth prongs of the test.

The court noted that Shabazz had previously litigated his claim that Detective

Dove’s misconduct was relevant in this prosecution. See Opinion on Appeal,

2/4/2020, at 8. It had reviewed these claims prior to trial and concluded that

Shabazz had failed to establish any relevance to the issues in his prosecution.

See id.

      We acknowledge that Shabazz has produced more evidence of Detective

Dove’s misconduct than he had before trial. However, even with this new

evidence, Shabazz cannot establish sufficient relevance to this case. While

“relevance” is not an explicit requirement of the after-discovered evidence

test, it is clearly implied in the test’s final requirement that the evidence would

likely cause a different result after a re-trial. For example, Shabazz could have

recently learned that the Omicron variant of the Covid-19 virus can infect

vaccinated people. However, this fact clearly would have no relevance to his

trial and could not possibly cause a different result in a re-trial.

      Similarly, even though it is clear by now that Detective Dove had

integrity issues, Shabazz has still failed to demonstrate any likelihood that

Dove improperly influenced this investigation. Shabazz has not alleged any

motive like the motive to protect Dove’s girlfriend in the Vera investigation.

Further, the evidence cited by Shabazz all involves Dove attempting to shield

possible acquaintances from prosecution instead of creating evidence to




                                       -5-
J-S29008-21


falsely accuse someone. Perhaps most importantly, Detective Dove did not

testify at Shabazz’s trial.

      Despite    this,   Shabazz   contends   the   after-discovered   evidence

establishes that Detective Dove had a habit of “manipulating and withholding

exculpatory evidence[.]” Appellant’s Brief, at 14. “Evidence of his misconduct

would have raised an inference that the evidence that he collected and

produced is suspect, at best.” Id., at 13. Shabazz contends that as evidence

of Detective Dove’s “habit, pattern and practice[,]” this evidence is admissible

under Pa.R.E. 406. Id., at 9-10.

      Initially, we note that contrary to Shabazz’s assertion, this argument,

without more, is simply a long-winded way of saying he would use the

evidence to impeach Commonwealth witnesses. Impeachment is an attack on

a witness’s credibility. See Pa.R.E. 607(a). Shabazz’s arguments are only

relevant to the credibility of Detective Dove and the detectives that were

associated with him during his brief involvement in the investigation. As a

result, this argument would fail both the third and fourth prong of the after-

discovered evidence test.

      Admittedly, Detective Dove did not testify in this case. But the

unsupported claim that Detective Dove withheld exculpatory evidence could

be used for no other purpose than to impeach the other detectives who did

testify. Further, as the Commonwealth notes, Detective Dove’s involvement




                                     -6-
J-S29008-21


in this investigation was minimal and in all relevant respects, corroborated

first-hand by other detectives:

      The Commonwealth did not call Detective Dove at trial in this case
      as he was not a necessary witness. His role in the investigation of
      this case was limited to being present, with other detectives, when
      two witnesses gave statements, and preparing two search
      warrants that defendant himself conceded did not yield any
      evidence. (N.T. 3/4/15, 5; N.T. 11/13/15, 170, 175-179).

Commonwealth’s Brief, at 12-3.

      Shabazz counters by arguing that Detective Dove’s misconduct is

relevant to the inculpatory statement made by Shabazz’s brother, Sameer, to

detectives. See Appellant’s Brief, at 13-4. Shortly after the murder, Sameer

gave a statement to detectives, indicating that Shabazz had shot Edwards

while they were arguing about Shabazz’s car. At trial, Sameer stated that he

did not recall making that statement and alleged that Detective Dove and

Detective Donald Marano had mistreated him during his interview. See N.T.,

Non-Jury Trial, 11/13/15, at 90-4. However, two years earlier, Sameer only

testified that Detective Marano had been “disrespectful” towards him during

the interview. N.T., Preservation Hearing, 7/30/13, at 31-2. He did not

highlight any malfeasance by Detective Dove.

      Furthermore, none of the evidence cited by Shabazz sheds any light on

Detective Dove’s conduct while interviewing people during an investigation.

Instead, the evidence shows that Detective Dove hid information from his

fellow detectives and misdirected them during investigations. None of the

evidence is therefore directly relevant to the conditions of Sameer’s interview.

                                     -7-
J-S29008-21


     Under these circumstances, we cannot conclude that evidence of

Detective Dove’s malfeasance in totally unrelated cases would have affected

the weight the trial court gave to Sameer’s recorded statement, let alone the

verdict. See Foreman, 55 A.3d at 537-8. As Shabazz has failed to establish

that evidence of Detective Dove’s prior malfeasance and subsequent discipline

would have compelled a different verdict, we affirm.

     Order affirmed.

     President Judge Emeritus Stevens joins the memorandum.

     Judge Kunselman concurs in the result.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/11/2022




                                    -8-